The automobile collision happened at the intersection of Consaul road, Schenectady, a paved east and west street, with Elliott avenue, a north and south street. Defendant-appellant’s truck was proceeding westerly on Consaul road, followed by an automobile driven by the defendant DeForge. Appellant’s driver for the purpose of turning into Elliott avenue stopped suddenly, without notice or signal, and DeForge was forced into the east lane of traffic of Consaul road where his automobile struck and overturned plaintiff's automobile. The evidence sustains the verdicts. Judgments and orders unanimously affirmed, with one bill of costs.